Citation Nr: 9934456	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left thigh.

2.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound to the right elbow.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to March 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
prior evaluations of 10 percent for the residuals of a 
gunshot wound to the left thigh and zero percent for 
residuals of a gunshot wound to the right elbow.

In February 1997, these matters were remanded by the Board 
for further development.  The Board is satisfied that a VA 
examination was conducted and that the RO fulfilled the 
requirement to obtain relevant treatment records. 


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to the left 
thigh based on injuries to Muscle Group XV are evidenced by 
no more than moderate symptoms with residual scars.

2.  The veteran's residuals of a gunshot wound to the right 
elbow are manifested by tenderness and pain on movement with 
a residual scar on the posterolateral aspect of the elbow. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent for residuals of a gunshot wound to the left thigh 
involving Muscle Group XV have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5315 
(1999).

2.  The schedular criteria for an evaluation of 10 percent 
for residuals of a gunshot wound to the right elbow involving 
Muscle Group VI have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.56, 
4.73, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO initially granted 
service connection for residuals of a gunshot wound to the 
left thigh and right elbow in a rating decision dated in 
October 1961 and assigned a 10 percent and zero percent 
evaluation respectively, effective from August 12, 1961.  At 
that time, the RO considered the veteran's service medical 
records that disclosed that the veteran was wounded in March 
1945, incurring a slight wound of the right elbow and a 
moderate wound of the left thigh.  There was no bone or joint 
involvement.  The medical entry described the wounds as 
shrapnel, two in number, involving the right elbow and medial 
aspect of the left thigh.  

Also considered were objective findings from VA examination 
conducted in September 1961 that disclosed a well-healed, two 
by two and one-quarter scar on the posterior surface, radial 
half of the right elbow without evidence of nerve, artery, or 
muscle damage.  As to the left leg, clinical findings 
involved the left knee with a scar measuring two and one-half 
inches transverse by one-half inch wide with a mild degree of 
tenderness.  

Subsequently, the veteran provided a private medical doctor's 
statement dated in December 1974 that related to disabilities 
other than those on appeal.  In April 1979, the veteran 
underwent a VA examination, findings of which included a two-
inch residual scar on the right elbow.  Also noted is a two-
inch diagonal scar on the left thigh with no atrophy of the 
muscle groups. 

VA outpatient records that extend from 1989 to 1993 primarily 
relate to treatment for complaints of pain in the right elbow 
and left leg; diagnoses include degenerative changes in the 
knees and decreased range of motion in the right elbow.

Also of record is a report from VA examination conducted in 
April 1993 at which time the veteran reported that at the 
time he was injured, shrapnel hit the bone in his arm.  
Further, the veteran reported that he had lost strength in 
his right arm and experienced soreness on motion.  The 
examiner noted that previous examination reports were 
indicative of only a superficial wound.  As to the left 
thigh, the veteran reported that he had been experiencing 
pain in the left leg since the initial wound and that he had 
difficulties walking.  

On examination, the examiner noted a normal gait, with the 
exception of a slight favoring of the right side.  Also noted 
is that the veteran could heel and toe walk normally, do deep 
knee bends, and had full range of motion.  No instability, no 
effusions, or muscle atrophy in Muscle Group XV were evident.  
The right elbow scar was well-healed and nontender, without 
adherence to the underlying tissues and full range of motion.  
There was no atrophy in Muscle Group VI.  Pertinent diagnoses 
were a shell fragment wound in the right elbow, the sole 
residual of which is a nontender scar, and no involvement of 
Muscle Group VI; and history of a shell fragment wound to the 
left thigh, superficial scar, uncomplicated without muscle 
involvement.  

Two statements dated in November and December 1993 from a 
private medical doctor pertain to treatment for pain and 
weakness in the left knee joint and right elbow.  The 
veteran's history of a gunshot wound is noted.  The physician 
stated that the veteran had severe arthritis and was 
completely disabled.  Private medical outpatient records 
dated in 1993 and 1994 relate to treatment for other 
disorders.  

Also included in the record is a statement dated in March 
1997 from the same private medical doctor that reveals a ten-
year history of treatment for degenerative joint disease in 
several joints, in addition to other disabilities.  In April 
1997, the veteran underwent a VA examination at which time, 
he reported no additional complaints with respect to the 
elbow from the prior examination in 1993.  Further, the 
veteran reported a burning sensation in his left leg, from 
the mid-thigh to the foot.  He also complained of aches and 
pains and swelling in the knee area.  Clinical findings in 
the right elbow were an unsightly scar, tender, without 
deformity, swelling, or crepitus.  The veteran was able to 
extend the right elbow to plus 7 degrees of flexion with pain 
laterally and flex plus 7 degrees to 137 degrees with pain 
laterally.  

During VA examination conducted in August 1999, the veteran 
reported subjective complaints of continuing pain in the left 
leg.  Further, the veteran indicated numbness and loss of 
grip strength in his right hand.  On examination of the right 
elbow, the examiner noted a five by one-half centimeter scar 
over the radial nerve area.  Pressure over the scar was 
painful and produced sharp shooting pain down the forearm.  
The examiner also reported that the veteran had a weakened 
grip at four out of 10 and difficulty with touching his right 
thumb to his fingers.  Also, the veteran was unable to fully 
close his right hand.  

As to the left extremity, the examiner reported a 10-
centimeter by one-half centimeter scar on the medial aspect, 
nontender and nonadhesive.  Flexion was essentially normal 
without redness in the knee area.  X-ray examinations of the 
right elbow and left knee were indicative of degenerative 
changes, but no foreign bodies were shown.  ANA and RA tests 
were negative.  The diagnoses rendered were degenerative 
changes of the right elbow and left knee, injury and nerve 
damage to the radial nerve and weakness of the right arm and 
hand.  

In a report from VA examination done in September 1999, 
subjective complaints related primarily to arthritis in 
several of the veteran's joints, including the knees and 
right elbow.  On examination, the examiner noted the scar on 
the right elbow, indicating that it was unsightly and tender 
without deformity, swelling, or crepitus.  Extension of the 
right elbow was from plus 1 degrees with pain passively and 
from plus 11 degrees to 135 degrees with pain after 
fatiguing.  The examiner noted that this was an increase from 
the 1997 examination.  As to the left leg, the examiner 
reported a nontender scar measuring 13 centimeters in length 
with a one-centimeter width that extends from the lateral 
thigh to the medial thigh.  There was no swelling or 
deformity, but some tenderness and crepitus was noted 
medially.  The veteran's gait was normal, although the 
veteran was noted to walk on the outsides of his feet with 
pain.  Straight leg raising tests were negative and flexion 
of the hip was complete without pain.

Extension was to plus five degrees actively, plus three 
degrees of flexion passively, and plus three degrees after 
fatiguing, all with pain.  Flexion was from plus five degrees 
to 135 degrees actively, plus three degrees to 137 degrees 
passively, and plus three degrees to 143 degrees after 
fatiguing, all with pain.  Strength, pulse, and reflexes were 
normal.  The prior x-ray studies were reviewed and the 
examiner concurred that there were degenerative changes in 
the right elbow and left leg.  Residuals of the gunshot 
wounds consisted of unsightly scars with the above-noted 
limitations.  

Analysis

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Thus, initially, the Board finds that this veteran has 
established a well grounded claim in that he has asserted 
increased severity in his symptoms related to residuals of a 
gunshot wound to the left thigh and to the right elbow.  
Therefore, the VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  Further, in this veteran's claim the present 
level of disability is of primary concern.  Although a review 
of the recorded history of a disability is required to make 
the most accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2 
(1998); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  Id.  Specific diagnostic codes 
relate to various disabilities.

During the course of this veteran's appeal, the Board notes 
that the rating criteria for muscle injuries were amended 
effective July 3, 1997.  62 Fed. Reg. No. 106, 30235-30240 
(June 3, 1997) (codified at 38 C.F.R. §§ 4.55- 4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  However, both the old and new 
relevant schedular rating criteria essentially provide that 
muscles injuries of Groups XV and VI, incurred by the veteran 
in service are rated essentially based on the same criteria.  
38 C.F.R. § 4.73, Diagnostic Codes 5306, 5315 (1999).  

However, in a recent memorandum decision, which does not have 
precedential value, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999 ((hereinafter, "the Court") 
indicated that the change in 38 C.F.R. § 4.55 involved a 
"substantive change" and that the version most favorable to 
the veteran must apply if the regulation changed after the 
veteran's claim was filed and before the administrative 
appeal process had been concluded.  Hawkinson v. West, No. 
97-1887 (March 19, 1999); Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Under both the former and amended criteria, factors to be 
considered in the evaluation of disabilities residual to 
healed wounds that involve muscle groups due to gunshot 
trauma are found in 38 C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56 
(1999).  Essentially, similar guidelines are found in both 
the former and recently revised regulations.  Id.  The 
regulations provide that a slight disability of muscles due 
to a simple muscle wound without debridement or infection is 
evidenced by a minimal scar without evidence of fascial 
defect, atrophy, impaired tonus, or impairment of function or 
metallic fragments retained in the muscle tissue.  
38 C.F.R. § 4.56 (d) (1) (iii) (1999).  A moderate muscle 
wound is objectively manifested by entrance and (if present) 
exit scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle tonus 
and of definite weakness or fatigue in comparative test.  
38 C.F.R. § 4.56 (d) (2) (iii) (1999).  

Further, a moderately severe muscle wound is objectively 
manifested by entrance and (if present) exit scars which are 
relatively large and are so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation reveal moderate loss of deep fascia, moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles as compared with the sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56 (3) (iii) (1999).  

A severe wound of the muscles is manifested by extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of 
missile.  X-ray findings may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma.  
Palpation demonstrates moderate or extensive loss of deep 
fascia or muscle substance.  Essentially, the muscles do not 
swell and harden normally in contraction.  Tests of strength 
or endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  38 C.F.R. 
§ 4.56 (4) (iii) (1999).

Also, visible atrophy may or may not be visible.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle 
indicates the severe type.  The criteria of 38 C.F.R. § 4.56 
are only guidelines for evaluating muscle injuries from 
gunshot wounds or other trauma, and the criteria are to be 
considered with all factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).
 
Left thigh

The veteran's residuals of a gunshot wound to the left thigh 
currently are rated under Diagnostic Code 5315 that pertains 
to the muscle injuries affecting the thigh and leg areas.  
38 C.F.R. § 4.73, Diagnostic Code 5315, Group XV.  

Under the prior version of this regulation, functions include 
adduction of the hip, flexion of the hip and flexion of the 
knee.  A severe muscle wound warrants a 30 percent rating; 
moderately severe a 20 percent rating; a moderate wound 
merits a 10 percent rating; and a slight wound is 
noncompensable.  38 C.F.R. § 4.73, Diagnostic Code 5315 
(1996).

Under the current version of the Rating Schedule for muscle 
injuries, Group XV, functions include adduction of hip, 
flexion of hip and knee, mesial thigh group: adductor longus; 
adductor brevis; adductor magnus; and gracilis.  Diagnostic 
Code 5315 provides a zero percent rating for a slight muscle 
wound; a 10 percent evaluation for a moderate muscle wound, a 
20 percent rating for moderately severe muscle wound, and a 
maximum of 30 percent is assigned for a severe muscle wound.  
38 C.F.R. § 4.73, Diagnostic Code 5315 (1999).

In this veteran's case, an evaluation in excess of the 
current 10 percent is not warranted.  Id.  Overall, the 
evidence of record does not substantiate more than moderate 
impairment.  As noted above during the 1999 VA examinations, 
the strength of the left leg was normal, there was no 
evidence of atrophy, and only minimal evidence of crepitus 
and tenderness.  Moreover, in the 1993 examination, the 
examiner reported no instability, no effusions, or muscle 
atrophy evident in Muscle Group XV.  Essentially, the 
examiner noted a history of a shell fragment wound to the 
left thigh, residuals of a superficial scar, uncomplicated 
and without muscle involvement.  Thus, in this sense, an 
evaluation above the current 10 percent for moderate 
impairment is not warranted either under the former or 
amended regulations.  38 C.F.R. § 4.73, Diagnostic Code 5315 
(1996); see also 38 C.F.R. § 4.73, Diagnostic Code 5315 
(1999).  

The Board acknowledges the veteran's complaints of pain and 
burning sensations in the left extremity.  Nonetheless, 
clinical findings do not substantiate impairment beyond that 
encompassed within the current 10 percent rating.  Id.  For 
example, during the most recent VA examination, the examiner 
noted evidence of degenerative changes, but nothing further.  
There was minimal crepitus and tenderness in the left knee 
area; however, other than a nontender scar, there were no 
objective data to support an evaluation greater than 
10 percent.  Id.  Thus, the evidence of record preponderates 
against an increased evaluation under either the former or 
newer regulations.  See 38 C.F.R. § 4.73, Diagnostic Code 
5315 (1996); see also 38 C.F.R. § 4.73, Diagnostic Code 5315 
(1999).

Moreover, the degenerative changes noted in the affected area 
relate to symptomatology that supports an evaluation for 
traumatic arthritis in the left knee area.  As with the right 
elbow, in a rating decision dated in October 1999, the RO 
assigned a 10 percent evaluation for traumatic arthritis in 
the left knee secondary to the residuals of a gunshot wound 
affecting Muscle Group XV in the left thigh area.  Thus, 
indications of limited motion are evaluated under the 
diagnostic code related to arthritis, and as such, are not 
for consideration in this determination.  See 38 C.F.R. 
§ 4.14.  Furthermore, the residual scar on the left leg has 
not been found to be tender or objectively painful.  In any 
event, were the scar found to be tender, the maximum 
evaluation available under the applicable diagnostic code is 
10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
veteran already receives the maximum evaluation; thus, that 
code provides no avenue for an evaluation greater than 
10 percent.  Id.

Thus, in light of the above findings, the veteran's muscle 
wound is not moderately severe in nature and as such, does 
not merit an evaluation in excess of the current 10 percent 
rating under either version of Diagnostic Code 5315 pursuant 
to the VA Rating Schedule.

Nonetheless, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
(1999) is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Nonetheless, in this case, although the veteran 
complained of pain in the area of the left leg, the clinical 
evidence of record does not support that such pain affects 
the veteran to such extent.

However, the Board is fully cognizant of the veteran's 
contentions that the problems with his left leg have gotten 
worse over time and that as a result of increased severity 
and damage, he should receive a higher evaluation than the 
current assignment for his muscle wound.  However, mere lay 
testimony of this nature is not sufficient to substantiate an 
increased evaluation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In this case, competent evidence, that 
is, medical evidence is required to support a finding that 
the veteran's disabilities have increased in severity so as 
to warrant a higher rating.  Id.  In this case, the clinical 
data of record as reported above, do not support ratings in 
excess of the current 10 percent for injury involving Muscle 
Group XV.  Thus, with regard to the objective clinical 
findings as compared to the veteran's own complaints, the 
Board notes that the symptomatology referable to the left leg 
injury does not correlate with that associated with higher 
evaluations, and as such, the current rating is appropriate.  

Right elbow

The veteran's right elbow disability is rated pursuant to 
Diagnostic Code 5306.  38 C.F.R. § 4.73, Diagnostic Code 5306 
(1999).  Under the former regulations, prior to the changes 
in July 1997, disability affecting Muscle Group VI is 
noncompensable for slight impairment both on the major and 
minor sides.  Id.  Moderate disability warrants a 10 percent 
rating for both the major and minor sides and moderately 
severe disability merits a 30 percent rating on the major 
side and a 20 percent rating for the minor side.  Id.  Severe 
impairment is rated at 40 percent on the major side and 
30 percent on the minor.  Id.  No changes were made at the 
time of the regulatory amendments.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5306 (1999).   

The veteran's dominant side is the right.  Currently, his 
right elbow disability is noncompensable, in that, the 
evidence supports no more than slight impairment.  Id.  
Furthermore, the evidence of record does not substantiate 
that the veteran's right elbow disability merits a 
compensable evaluation under the current diagnostic code.  
Id.  In spite of the veteran's assertions that he has lost 
strength in his right arm, overall, there is no evidence of 
moderate impairment, such as weakness, fatigue, or loss of 
tissue.  Id.

Specifically, during VA examination in 1993, the examiner 
noted that the right elbow scar was well healed and 
nontender, without adherence to the underlying tissues.  
Overall, the examiner reported no atrophy in Muscle Group VI.  
Additionally, the examiner diagnosed that the sole residual 
of a shell fragment wound in the right elbow was a nontender 
scar and stated that there was no involvement of Muscle Group 
VI.  Thus, in this respect, the veteran's right elbow 
disability does not warrant a compensable rating under either 
the former or newer regulation.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5306 (1996); see also 38 C.F.R. § 4.73, 
Diagnostic Code 5306 (1999).

Nonetheless, the Board acknowledges that the assignment of a 
rating is a factual determination.  See Zink v. Brown, 10 
Vet. App. 258, 259 (1997) (per curiam affirmed).  Thus, where 
the clinical findings of record present the possibility that 
another diagnostic code is applicable, the Board will 
consider such diagnostic code(s).  In this regard, as 
indicated earlier herein, clinical findings during VA 
examinations in April 1997 and in August 1999 reveal an 
unsightly and tender scar on the right elbow.  Additionally, 
the veteran consistently complained of shooting pain in the 
right extremity.  Thus, the veteran's right elbow disability 
merits a 10 percent rating pursuant to the rating criteria 
for tender and painful superficial scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  This is the maximum evaluation 
available under this particular diagnostic code.  Id.

Another diagnostic code related to scars is found in 
Diagnostic Code 7805, which provides that scars should be 
rated based on the limitation of motion of the particular 
parts affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).   However, the Board emphasizes that the veteran 
currently receives a 10 percent rating for traumatic 
arthritis in the right elbow, secondary to the gunshot wound.  
As such, the evaluation of the same symptomatology, albeit 
under different diagnoses, must be avoided.  38 C.F.R. § 4.14 
(1999).  Thus, limitation of motion of the right elbow as 
reported in the veteran's VA medical records is encompassed 
within the rating for arthritis rating and is not for 
consideration otherwise.  Id.  

Therefore, in light of the applicable law and regulations, 
the evidence of record preponderates in favor of an 
assignment of 10 percent for residual tender and painful 
scarring on the right elbow.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  However, the evidence of record does not support 
an evaluation greater than 10 percent under any of the above 
noted diagnostic codes.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5306 (1996); see also 38 C.F.R. § 4.73, Diagnostic Code 
5306 (1999); 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left thigh is denied.

Entitlement to an evaluation of 10 percent for residuals of a 
gunshot wound to the right elbow is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

